Filed 1/25/16 P. v. Auld CA2/7
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


THE PEOPLE,                                                          B262749

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. YA018979)
         v.

RONALD WILBURT AULD,

         Defendant and Appellant.




         APPEAL from a postjudgment order of the Superior Court of Los Angeles
County, Steven R. Van Sicklen, Judge. Affirmed.
         Ken K. Behzadi, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
                                           ______________________
       Representing himself, Ronald Wilburt Auld petitioned on January 7, 2015 to recall
his current felony sentence for violating Health and Safety Code section 11350,
subdivision (a), and for resentencing as a misdemeanor under Proposition 47, the Safe
Neighborhoods and Schools Act (Pen. Code, § 1170.18).1 On January 21, 2015 the trial
court denied the petition, finding that Auld, a registered sex offender, was not eligible for
resentencing under Proposition 47. Auld filed a timely notice of appeal.
       We appointed counsel to represent Auld on appeal. After examination of the
record, counsel filed an opening brief in which no issues were raised. On September 15,
2015 we attempted to advise Auld by mail, sent to Donovan Correctional Facility, that he
had 30 days within which to submit any contentions or issues he wished us to consider.
On November 20, 2015 the notice was returned by Donovan Correctional Facility and
marked “RTS” “Paroled.”2
       Proposition 47 requires a misdemeanor sentence instead of a felony sentence for
certain drug possession offenses and for petty theft, receiving stolen property and
forging/writing bad checks when the amount involved is $950 or less and requires
resentencing for defendants currently serving felony sentences for the specified crimes
unless the trial court finds an unreasonable public safety risk. (See People v. Shabazz
(2015) 237 Cal. App. 4th 303, 308 & fn. 2.)
       Section 1170.18, subdivision (i), however, provides, “The provisions of this
section shall not apply to persons who have one or more prior convictions for an offense
specified in clause (iv) of subparagraph (C) of paragraph (2) of subdivision (e) of
Section 667 or for an offense requiring registration pursuant to subdivision (c) of
Section 290.”

1
       Statutory references are to this code unless otherwise indicated.
2
        When appellate counsel was appointed, Auld was directed “to keep the court
informed of his/her mailing address at all times. If you move, you MUST notify the clerk
of this court immediately; otherwise you may not receive important notices concerning
your appeal.” Auld failed to provide any information concerning his address following
his apparent discharge from Donovan Correctional Facility.


                                              2
       Section 290, subdivision (c), provides for mandatory registration as a sex offender
for a number of offenses including violations of section 288, subdivision (a), committing
lewd or lascivious acts on a child under the age of 14. Section 290.006 authorizes the
court, in its discretion, to order registration for offenses committed out of sexual
compulsion or for sexual gratification that are not included in section 290,
subdivision (c), if the court finds that registration is justified by the defendant’s risk of
reoffense. (See People v. Mosley (2015) 60 Cal. 4th 1044, 1048.)
       In this matter the People opposed Auld’s petition under Proposition 47 on the
ground Auld “is a registered sex offender.” From the limited record on appeal, it does
not appear the People indicated the nature of the underlying offense that led to the
registration requirement or specified whether registration was pursuant to section 290,
subdivision (c), or section 290.006. The court denied the petition, stating Auld “is a
registered PC 290 sex offender,” also without either identifying the underlying offense
for which registration was ordered or indicating in what manner it had determined that
registration was pursuant to section 290, subdivision (c). The record on appeal does not
contain any additional information on this point (Auld’s petition does not disclose this
offense); and the brief filed by Auld’s appointed counsel does not address the issue.
       Although these omissions are troubling, the United States Department of Justice’s
National Sex Offender Public Website (NSOPW), of which we take judicial notice (see
In re Stier (2007) 152 Cal. App. 4th 63, 70, fn. 5 [appellate court may take judicial notice
of out-of-state sex offender registry although document was not before the trial court]),
reveals that Auld was convicted of a violation of section 288, subdivision (a), an offense
subject to mandatory registration under section 290, subdivision (c).
(erlat=38409907&centerlon=-121514242 &starlat= &starlon=& startext=&x1= &y1
=&x2= &y2=&mapwidth= 525&mapheight=400&zoom= &searchBy=namelist&id=
&docountycitylist=2&OFDTYPE=&W6=164836%0D%0A&lang=ENGLISH&W6=164
836>[as of Jan. 25, 2016].) Accordingly, Auld was ineligible for Proposition 47 relief
because he was subject to the mandatory, rather than the discretionary, registration
provision.
       We have examined the entire record and are satisfied no arguable issue exists.
(Smith v. Robbins (2000) 528 U.S. 259, 277-284 [120 S. Ct. 746, 145 L. Ed. 2d 756];
People v. Kelly (2006) 40 Cal. 4th 106, 118-119; People v. Wende (1979) 25 Cal. 3d 436,
441-442.)
                                     DISPOSITION
       The order is affirmed.




                                                               PERLUSS, P. J.
       We concur:




                     ZELON, J.




                     SEGAL, J.




                                             4